EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 4-10 and 14-20 appear to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitations of, “wherein the first side portion of the outer cover has a first side tear line formed therein and the second side portion of the outer cover has a second tear line formed therein” in combination as claimed in claims 4 and 14 are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, Hartley (US 3,578,152) teaches a container C for firearm cartridges 36, comprising: a first bracket 37 having a first side portion, a second side portion, an outer portion, and a cartridge support portion 39; a second bracket (other 37) having a first side portion, a second side portion, an outer portion and a cartridge support portion (other 39); and an outer cover C having a top portion 14, a bottom portion (other 14), a first side portion 15, a second side portion (other 15), a first end 23b, and a second end (other 23b), the first bracket 37 being coupled to the outer cover (at 38) and the second bracket (other 37) being coupled to the outer cover (at other 38) such that the cartridge support portion 39 of the first bracket 37 faces the cartridge support portion (other 39) of the second bracket (other 37), wherein the bottom portion 14 has at least one bottom tear line (tear line formed from 31/32) formed therein to facilitate removal of the bottom . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735